DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 15-21), Species 16a (Figs 11A-D), 24a (Figs. 12A-F), 31b (Fig. 21), 27b (Fig. 17), 26a (Figs. 16A-C) in the reply filed on 02/04/22 is acknowledged.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the ramp member is configured to come clear of the inward longitudinal rib on translation of the carrier for advancing the needle” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “wherein the ramp member is configured to come clear of the inward longitudinal rib on translation of the carrier for advancing the needle” is vague.  What does applicant mean with respect to the limitation above?  How does the ramp member being configured to come clear of the inward longitudinal rib?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



1) Claims 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,623,181.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are not structurally distinguishable from the claims in the patent.

Claimed invention
US 9,623,181
In claim 15, an auto-injector comprising
is to be found in lines 1-2 in claim 1 of US’181.
a chassis
is to be found in lines 1-2 in claim 4 of US’181
a carrier subassembly comprising: 
a carrier arranged inside a case, 
a drive spring,
a plunger comprising a ramp member; the plunger configured to be pushed in a proximal direction by the drive spring, and 
is equivalent to line 4 in claim 1 of US’181; 
is equivalent to lines 4-5 in claim 1 of US’181; 
is equivalent to lines 6-7 in claim 1 of US’181;
is equivalent to lines 12-13 in claim 1 of US”181; term “ramp member” of claimed invention is equivalent to “an outward protrusion” in claim 1 
a ramp attached to the carrier, wherein the ramp member on the plunger in wherein the ramp member on the plunger in an initial state is locked to the ramp on the carrier to form a ramped engagement to the carrier, the plunger prevented from rotating out of the ramped engagement depending on a relative longitudinal position of the carrier relative to the chassis, wherein the plunger is arranged to be released and to rotate out of the 


equivalent to lines 12-24 in claim 1 of US’181
The limitation of claim 16
is equivalent to lines 1-4 in claim 2 of US’181
The limitation of claim 17
is equivalent to lines 4-7 in claim 2 of US’181
The limitation of claim 18
is equivalent to lines 7-11 in claim 2 of US’181
The limitation of claim 19
is equivalent to lines 11-15 in claim 2 of US’181


In claim 20, although claimed invention in US’181 does not include the limitations in claim 20 of the current application,  it is well-known in the auto-injection device to include a syringe comprising a syringe barrel for carrying a medicament; and a hollow injection needle to dispense the medicament in the syringe through the needle.
In claim 21, although claimed invention in US’181 does not require the limitations in claim 21 of the current application, however, it is well-known in the medical art that the medication comprises a pharmaceutically active compound for delivering into a patient. 


2) Claims 15, 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 8-9 of U.S. Patent No. 10,471,210.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are not structurally distinguishable from the claims in the patent.

Claimed invention
US 10,471,210
In claim 15, an auto-injector comprising
is to be found in line 1 in claim 1 of US’210
a chassis
is to be found in line 2 in claim 4 of US’210
a carrier subassembly comprising: 

a drive spring,
a plunger comprising a ramp member; the plunger configured to be pushed in a proximal direction by the drive spring, and 


is equivalent to lines 6-7 in claim 1 of US’210;
is equivalent to lines 5-7 in claim 1 of US’210; term “ramp member” of claimed invention is equivalent to “an outward protrusion” in claim 1 



equivalent to lines 8-20 in claim 1 of US’210
The limitation of claim 19
is equivalent to claim 6 of US’210
The limitation of claim 20
is equivalent claim 8 of US’210
The limitation of claim 21
is equivalent to claim 9 of US’210


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783